In the
              Court of Appeals
      Second Appellate District of Texas
               at Fort Worth
             ___________________________
                  No. 02-20-00348-CV
             ___________________________

RYAN W KEPHART AND STEFFANIE KEPHART, Appellants

                              V.

              CHUXIONG DING, Appellee




       On Appeal from County Court at Law No. 1
                Tarrant County, Texas
            Trial Court No. 2020-003890-1


      Before Wallach, J.; Sudderth, C.J.; and Gabriel, J.
            Per Curiam Memorandum Opinion
                MEMORANDUM OPINION AND JUDGMENT

       On November 4, 2020, and November 18, 2020, we notified appellants, in

accordance with rule of appellate procedure 42.3(c), that we would dismiss this appeal

unless they paid the $205 filing fee. See Tex. R. App. P. 42.3(c), 44.3. Appellants have

not done so. See Tex. R. App. P. 5, 12.1(b).

       Because appellants have not complied with a procedural requirement and the

Texas Supreme Court’s order of August 28, 2015, 1 we dismiss the appeal. See Tex. R.

App. P. 42.3(c), 43.2(f).

       Appellants must pay all costs of this appeal. See Tex. R. App. P. 43.4.



                                                      Per Curiam

Delivered: December 10, 2020




       See Supreme Court of Tex., Fees Charged in the Supreme Court, in Civil Cases
       1

in the Courts of Appeals, and Before the Judicial Panel on Multi-District Litigation,
Misc. Docket No. 15-9158 (Aug. 28, 2015) (listing courts of appeals’ fees).

                                           2